United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2487
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Cleophus Reed, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: June 19, 2020
                              Filed: August 25, 2020
                                  ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

KELLY, Circuit Judge.

      Cleophus Reed, Jr., appeals after a jury convicted him on three counts of drug
and gun charges. He challenges the sufficiency of the evidence on all counts, the
racial composition of the jury venire, and the length of his sentence. Finding no basis
for reversal, we affirm the district court’s1 judgment.

                                          I.

       Sergeant Adam Lepinski of the Minneapolis Police Department began
investigating a suspected drug-trafficking organization in the spring of 2017. During
this investigation, law enforcement executed a search warrant at a house on Colfax
Avenue in Minneapolis. No one appeared to reside at the house, but officers found
evidence of drug trafficking: respirator masks, latex gloves, scales, packing material,
a blender used to grind and cut heroin with other substances, two hydraulic presses
for making bricks of heroin, and 300 grams of heroin inside a large travel mug.
Officers also found 839 grams of heroin, 751 grams of crack cocaine, and a 9 mm
semi-automatic handgun in the trunk of a car parked in the driveway.

       Law enforcement later obtained a warrant to search an apartment on Emerson
Avenue in Minneapolis, where they believed Reed lived. No one was home when
officers executed the search warrant, but they found evidence that Reed lived there,
including photographs of his wife, Vivian; men’s clothing; and mail, tax documents,
and casino rewards cards bearing his name. Officers also found a handwritten note
claiming responsibility for everything in the apartment:

                        I Cleophus Reed Jr.
                        [date of birth] am responsible for
                        all activities in [street number] emerson Ave N 19
                        To whomever it may
                        concern with all knowledge
                        Vivian M. Reed, has know [sic]
                        knowledge of anything.

      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.

                                          -2-
       Officers discovered evidence of drug trafficking at the Emerson apartment: the
same brand of respirator masks, hydraulic press, latex gloves, and travel mug as found
at the Colfax house. They also found two guns in an unlocked box on the bedroom
floor: a Ruger .40 caliber semi-automatic pistol with a scratched-off serial number
and a Taurus .22 caliber semi-automatic pistol with a distinctive tip-up barrel.

       After searching the Emerson apartment, law enforcement obtained a warrant
to collect Reed’s DNA. Lepinski went to the apartment to execute this warrant on
July 25, 2017. He could hear someone inside, but no one answered the door.
Lepinski testified that he believed Reed was inside the apartment based on text
messages later recovered from Reed’s phone. One message sent from Reed’s phone
on that date read: “Police just came by. Stay away from here.” Another message
sent to Reed’s wife read: “Police just left saying call him. Lepenski [sic].”

       The next day, Lepinski stopped Reed while he was driving his van. Lepinski’s
microphone recorded the traffic stop, and the government played the recording at
trial. During the stop, Reed told Lepinski, “Let uh, the bird know . . . he’ll be
decapitated before the Super Bowl.” A subsequent search of Reed’s van uncovered
the same brand of latex gloves found at both the Colfax house and the Emerson
apartment. Additionally, text messages on Reed’s phone indicated he was involved
in drug trafficking. One sender wrote, “I need an oz of fast.” Reed replied, “On
Rez.”

       In September 2017, the grand jury returned a six-count indictment charging
Reed, David Kline, Timothy Dulaney, and Manley Humphries with drug and firearms
offenses. Reed was charged in Count One with conspiracy to distribute heroin,
powder cocaine, and crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
He was charged in Count Two with possession with intent to distribute heroin and
crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), and 18 U.S.C.
§ 2. And he was charged in Count Five with possessing firearms as a convicted felon,

                                         -3-
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Special Agent Bryan Lervoog
transported Reed to court to make an initial appearance. Lervoog testified that during
the trip, Reed volunteered, without prompting, “The CRI is going to have a bad
time.”2

       Reed was the only co-defendant to proceed to trial. During jury selection, he
objected to the racial composition of the jury venire as overwhelmingly white. Reed
argued the venire did not represent a fair cross-section of the community. The district
court provisionally overruled the objection after finding no evidence to establish that
the venire was unrepresentative of the community, or that any under-representation
was due to a systematic exclusion of any group from the jury pool.

      At trial, the government alleged Reed conspired with his co-defendants and
others to distribute heroin and cocaine from the Colfax house. The government
contended that Dulaney rented the Colfax house and allowed Kline to use it as a stash
house. Reed’s alleged role in the conspiracy was to prepare heroin for distribution
by cutting it with other substances and pressing it into blocks. He also cooked
powder cocaine into crack cocaine and would occasionally sell the drugs. The
government alleged that while Reed prepared the drugs, he wore a respirator mask
and latex gloves to protect himself. A forensic analyst from the Minnesota Bureau
of Criminal Apprehension testified that one of the respirator masks from the Colfax
house tested positive for Reed’s DNA.

      Several of Reed’s alleged co-conspirators testified for the government at trial.
Jevone Gentle acknowledged that he sought “a break on his sentence” by testifying.
He implicated Reed in the conspiracy, explaining that Reed would bring heroin and
cocaine to the Colfax house and would “cook” the drugs while using the hydraulic


      2
       The government alleged that “CRI” is a common abbreviation for
“confidential reliable informant.”

                                         -4-
presses and respirator masks. Gentle saw Reed put drugs in the trunk of the car
parked in the driveway. He also saw Reed with guns on numerous occasions but was
unable to provide specific dates.

      Dulaney also testified. He had pleaded guilty to the drug-trafficking
conspiracy and acknowledged that he also was testifying in hopes of receiving a
reduced sentence. He explained that Reed’s role was to prepare the drugs and to
sometimes sell them. Dulaney said Reed had access to the drugs stored in the car
parked at the Colfax house. He also testified that Reed possessed firearms. Kenneth
Mack, a cooperating witness, told the jury that he too agreed to testify “[w]ith the
hope that [he] will get reduction in his sentence.” According to Mack, Reed worked
with Kline to produce and sell drugs.

       Vivian Reed testified for the defense. She explained that Reed did not have
access to the Emerson apartment when the police searched it. She believed law
enforcement planted the guns in the apartment. On cross-examination, the
government elicited testimony from Vivian about a previous search warrant executed
at a home she shared with Reed in 2012, where the police recovered crack cocaine.
The government argued this provided context for the handwritten note found at the
Emerson apartment: she had been drawn into Reed’s illegal activities before, so he
wrote the note to prevent the same from happening again.

      Reed also testified. He denied being involved in the charged conspiracy and
challenged the government’s evidence against him. Reed explained that he worked
with Kline’s mother and, as part of his work, used a respirator mask while cleaning.
He suggested this was how a respirator mask with his DNA turned up at the Colfax
house. He denied any knowledge of the guns found at the Emerson apartment.

     After a three-day trial, the jury convicted Reed on all three counts. Reed then
moved for a new trial under Federal Rule of Criminal Procedure 33, based on the

                                        -5-
racial composition of the jury venire. The district court denied the motion. At
sentencing, the court calculated an offense level of 34 and a criminal history
category V, resulting in a Guidelines range of 235 to 293 months in prison. Reed
objected to how the Guidelines’ drug conversion tables treat crack cocaine
significantly more harshly than powder cocaine, and urged the district court to
disregard the Guidelines for this reason. The court acknowledged its authority to
disagree with the Guidelines for policy reasons but declined to do so. The court
imposed a 240-month sentence on Counts One and Two and a concurrent 120-month
sentence on Count Five. Reed timely appealed.

                                        II.

      Reed first challenges the sufficiency of the evidence against him on all three
counts. He argues the three cooperating witnesses only testified against him to
receive reduced sentences in their own criminal cases. He notes that Gentle was
unable to provide much detail about when Reed participated in the drug conspiracy
or possessed firearms. He also points out that Lepinski testified that he never saw
Reed with his co-defendants or at any of the properties Lepinski surveilled.

       We review the sufficiency of the evidence de novo, evaluating the evidence in
the light most favorable to the verdict and drawing all reasonable inferences in its
favor. United States v. Parker, 871 F.3d 590, 600 (8th Cir. 2017). We will reverse
only if no reasonable jury could have found the defendant guilty beyond a reasonable
doubt. United States v. Ways, 832 F.3d 887, 894 (8th Cir. 2016).

                                        A.

       To prove Reed guilty of Count One, the government had to establish that:
(1) two or more people reached an agreement to distribute heroin, powder cocaine,
or crack cocaine; (2) Reed voluntarily and intentionally joined that agreement; and

                                        -6-
(3) at the time Reed joined the agreement, he knew its essential purpose. See 21
U.S.C. §§ 841(a)(1), 846; United States v. Meeks, 639 F.3d 522, 527 (8th Cir. 2011).
Proof of an express agreement is not necessary, and the government may rely on
circumstantial evidence to establish an agreement. Meeks, 639 F.3d at 527. To prove
Reed guilty of Count Two, the government had to establish that Reed knowingly
possessed a controlled substance and that he intended to distribute the drugs to
another person. See 21 U.S.C. § 841(a)(1); United States v. Morales, 813 F.3d 1058,
1065 (8th Cir. 2016).

        The government presented sufficient evidence to support Reed’s convictions
on Counts One and Two. Multiple witnesses consistently identified Reed as a
member of the drug conspiracy operating out of the Colfax house. These witnesses
testified that Reed was a “cook” who would turn powder cocaine into crack cocaine
and mix, cut, and press heroin with hydraulic presses while wearing latex gloves and
respirator masks. Reed’s DNA was found on a respirator mask in the Colfax house.
While Reed explained that his DNA was on the mask because he worked as a cleaner
for Kline’s mother, the jury was not obligated to credit this testimony over the
testimony of the other witnesses. See, e.g., United States v. King, 898 F.3d 797, 808
(8th Cir. 2018) (explaining that a jury may base its verdict on the testimony of
cooperating witnesses). In the kitchen of the Colfax house, a large travel mug held
300 grams of heroin. Law enforcement also found large quantities of heroin and
crack cocaine and a handgun in a car parked in the driveway. One of the
government’s witnesses testified that he saw Reed place drugs in the car’s trunk.
Evidence showed that Reed also occasionally sold the drugs he prepared. Witnesses
attested to this fact, and text messages from Reed’s phone corroborated their
testimony.

       Moreover, evidence at the Emerson apartment connected Reed to the drug-
trafficking operation at the Colfax house. At the apartment, police found the same
type of hydraulic press, respirator mask, latex gloves, and travel mug found at the

                                         -7-
Colfax house. Police also discovered tax documents, casino cards, and mail bearing
Reed’s name, as well as men’s clothing and photographs of Reed’s wife. A
handwritten note, apparently from Reed, claimed responsibility for everything in the
apartment. Lepinski’s testimony supported the conclusion that Reed was at the
apartment when Lepinski tried to execute the DNA warrant. And a subsequent search
of Reed’s van uncovered the same brand of latex gloves found in both the Colfax
house and the Emerson apartment.

       The government also introduced evidence that Reed had threatened cooperating
witnesses in the presence of law enforcement on two occasions. We have said that
a threat against a potential informant is evidence that may show knowledge of and
participation in a conspiracy. United States v. Nunn, 940 F.2d 1128, 1131 (8th Cir.
1991). And while Reed strongly denied his guilt at trial, the jury was not obligated
to believe him. See United States v. Never Misses A Shot, 781 F.3d 1017, 1026 (8th
Cir. 2015).

       Finally, Reed argues that the cooperating witnesses were simply not credible
because they testified to reduce their own prison sentences. But the jury heard this
argument from Reed’s attorney during his closing remarks, and the district court
instructed the jury to consider the witnesses’ motivations when assessing their
testimony. The jury is “capable of evaluating the credibility of testimony given in
light of the agreements each witness received from the government.” United States
v. Tillman, 765 F.3d 831, 834 (8th Cir. 2014) (quoting United States v. Conway, 754
F.3d 580, 587 (8th Cir. 2014)). “The jury is the final arbiter of the witnesses’
credibility, and we will not disturb that assessment” on appeal. United States v.
Listman, 636 F.3d 425, 430 (8th Cir. 2011) (quoting United States v. Hayes, 391 F.3d
958, 961 (8th Cir. 2004)). The evidence was sufficient to support the jury’s verdicts
on Counts One and Two.




                                         -8-
                                           B.

      Reed also challenges his conviction for possessing firearms as a felon. See 18
U.S.C. § 922(g)(1). This conviction was based on the Ruger .40 caliber semi-
automatic pistol and Taurus .22 caliber semi-automatic pistol found inside the
Emerson apartment. Reed stipulated at trial that he was a convicted felon during the
relevant time; on appeal, he argues only that the government failed to show that he
possessed these firearms.

       We conclude the evidence was sufficient to support the jury’s verdict. As
discussed above, numerous pieces of evidence connected Reed to the Emerson
apartment where the guns were found. Gentle and Dulaney testified that they saw
Reed with the two guns in question. They identified the guns by their distinctive
features: the Ruger had a scratched-off serial number and the Taurus had a tip-up
barrel, which a firearms technician explained was made by only a couple of gun
manufacturers. Based on this evidence, a jury reasonably could find Reed possessed
the guns as the government alleged.

                                           III.

        Reed next argues that the district court erred by denying his motion for a new
trial. In his motion, Reed reasserted that the jury venire did not represent a fair racial
cross-section of the community. In response, the district court found that the District
of Minnesota “primarily relies on voter registration lists to select jurors randomly, and
supplements the list with driver’s license lists; state identification card holder lists;
and other similar lists to be used by order of the court, including, but not limited to,
tribal member lists.” The court also found that jurors called for trial in the District’s
Third Division (St. Paul courthouse) and those called for trial in the Fourth Division
(Minneapolis courthouse) “are drawn from the same pool.” The court ultimately

                                           -9-
decided that Reed failed to show that the representation of Black people on the venire
was unfair or unreasonable in relation to the number of Black people in the
community or that any under-representation was due to systematic exclusion.

       Generally, we will reverse the district court’s ruling on a Rule 33 motion “only
if we find that ruling to be a clear and manifest abuse of discretion.” United States
v. Amaya, 731 F.3d 761, 764 (8th Cir. 2013) (quoting United States v. Malloy, 614
F.3d 852, 862 (8th Cir. 2010)). But where, as here, a defendant claims that jury
selection violated his Sixth Amendment right to a fair cross-section of the
community, we review the district court’s decision de novo. United States v.
Sanchez, 156 F.3d 875, 879 (8th Cir. 1998); see also United States v. Rodriguez, 581
F.3d 775, 789 (8th Cir. 2009) (“Allegations of racial discrimination in jury pools
involve mixed questions of law and fact, and receive de novo review.”).

       The Sixth Amendment entitles a defendant to an “impartial jury drawn from a
fair cross-section of the community.” Taylor v. Louisiana, 419 U.S. 522, 536 (1975).
To establish a prima facie Sixth Amendment violation based on the composition of
the jury venire, a defendant must show:

      (1) that the group alleged to be excluded is a “distinctive” group in the
      community; (2) that the representation of this group in venires from
      which juries are selected is not fair and reasonable in relation to the
      number of such persons in the community; and (3) that this
      under-representation is due to systematic exclusion of the group in the
      jury-selection process.

Duren v. Missouri, 439 U.S. 357, 364 (1979).

       There is no dispute that Black people are a “distinctive” group for purposes of
the Duren test. United States v. Womack, 985 F.2d 395, 397 (8th Cir. 1993). To
satisfy the second part of the Duren test, Reed must first “demonstrate the percentage

                                         -10-
of the community made up of the group alleged to be underrepresented.” Duren, 439
U.S. at 364. This number is “the conceptual benchmark for the Sixth Amendment
fair-cross-section requirement.” Id. Then, Reed must show that the representation
of this group in the pool of potential jurors is not fair or reasonable in relation to the
percentage of this group in the community. Id. A “gross discrepancy” between the
percentage of members from the distinctive group in jury venires and the percentage
of the distinctive group in the community will satisfy the second part of the Duren
test. Id. at 366.

       Reed’s claim fails to establish the second part of the Duren test. He did not
provide evidence of the racial composition of the jury pool used by the District of
Minnesota, or even the composition of the potential jurors called for his trial. Instead,
he simply provided the percentage of Minnesota residents as a whole who are Black
(6.5%) and argued “there is a perception of racial disparity in voting in Minnesota.”
At oral argument, the government suggested that Reed could have obtained
information about the racial composition of the District’s jury pool through a Rule 17
subpoena, see Fed. R. Crim. P. 17, but he did not do so. In short, Reed did not
present the district court with the relevant statistics to support his motion, and thus
failed to show that Black people are under-represented in the District’s pool of
potential jurors.3




      3
         Reed’s argument also overlooks the fact that the District does not draw its list
of potential jurors solely from the state’s voter rolls. Rather, the District supplements
its list with “driver’s license lists; state identification card holder lists; and other
similar lists to be used by order of the court, including, but not limited to, tribal
member lists.” Therefore, even accepting Reed’s claim that there is a racial disparity
in the state’s list of voters, he has not demonstrated any racial disparity in the
District’s list of potential jurors. See Duren, 439 U.S. at 364; Sanchez, 156 F.3d at
879.

                                          -11-
                                          IV.

       Reed also challenges the length of his sentence. We review Reed’s challenge
by first ensuring “that the district court committed no significant procedural error.”
See United States v. Clayton, 828 F.3d 654, 657 (8th Cir. 2016) (quoting Gall v.
United States, 552 U.S. 38, 51 (2007)). We then “consider the substantive
reasonableness of the sentence imposed under an abuse-of-discretion standard.” Id.
(quoting Gall, 522 U.S. at 51). “A district court abuses its discretion when it fails to
consider a relevant factor, gives significant weight to an irrelevant or improper factor,
or considers only appropriate factors but nevertheless commits a clear error of
judgment by arriving at a sentence that lies outside the limited range of choice
dictated by the facts of the case.” Id. (quoting United States v. San-Miguel, 634 F.3d
471, 475 (8th Cir. 2011)).

      Reed argues the district court improperly relied on the Guidelines’ drug
conversion tables to calculate his offense level. See U.S. Sent’g Guidelines Manual
§ 2D1.1, cmt. n.8 (U.S. Sent’g Comm’n 2018). Reed asserts that the tables establish
an unreasonably high conversion rate for crack cocaine. They equate one gram of
crack cocaine to 3,571 grams of converted drug weight. Id. By contrast, the tables
equate one gram of powder cocaine to just 200 grams of converted drug weight. Id.
Reed suggests this discrepancy affects Black defendants “at a higher rate.”4

      Sentencing courts are “entitled to reject and vary categorically from the crack
cocaine Guidelines based on a policy disagreement with those Guidelines.” Spears
v. United States, 555 U.S. 261, 265–66 (2009). But “while a district court may
choose to deviate from the guidelines because of a policy disagreement, it is not


      4
       Reed did not offer evidence to the district court to support this claim, and he
does not challenge the Guidelines’ drug conversion tables under the Equal Protection
Clause of the Fourteenth Amendment.

                                          -12-
required to do so.” United States v. Heim, 941 F.3d 338, 340 (8th Cir. 2019) (cleaned
up). “In recent years, numerous defendants have argued on appeal that a district court
erred when it refused to vary from a guidelines provision for policy reasons,” and we
have rejected those challenges. Id.

       Reed argued at sentencing that the district court should disregard the
Guidelines’ drug conversion tables because of their unreasonably harsh treatment of
crack cocaine. The court expressly recognized its authority to vary based on a
disagreement with the crack cocaine conversion rate but declined to do so. The
district court did not err. See United States v. Anderson, 618 F.3d 873, 884 (8th Cir.
2010) (“The district court . . . was aware of its discretion to consider a variance based
on the crack/powder disparity and did not abuse its discretion in deciding not to
exercise such discretion to grant Anderson’s requested variance.”).

       To the extent Reed argues his sentence is otherwise substantively unreasonable,
we disagree. His 240-month sentence is within the Guidelines range of 235 to 293
months, and he has not shown that the district court improperly weighed the
sentencing factors. See Clayton, 828 F.3d at 657–58. The court considered Reed’s
criminal history and the “very significant” offenses for which he was found guilty at
trial. It also considered the disparity between his sentence and those of his
co-defendants. These are appropriate factors to consider when making a sentencing
decision, and the record does not show that the court overlooked any relevant factor.
See United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016).5


      5
        Reed mentions a few additional concerns in his opening brief, but he does not
meaningfully develop or argue them. Because he provides no basis in law or fact for
his cursory assertions of error, we cannot consider the merits of these claims. See
United States v. Mshihiri, 816 F.3d 997, 1009 n.5 (8th Cir. 2016); see also United
States v. Welch, 811 F.3d 275, 278 n.2 (8th Cir. 2016) (“At no point does [Welch]
cite authority, cite to the record, or provide reasoning in support of this argument.”);
United States v. Warren, 788 F.3d 805, 814–15 (8th Cir. 2015) (“Since Warren has

                                          -13-
      We affirm the district court’s judgment.
                      ______________________________




failed to go beyond a cursory assertion of this argument in his opening brief and made
no mention of it in his reply brief or at oral argument, we refuse to consider the merits
of the issue.”).

                                          -14-